DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin King on 2/4/2021.
The application has been amended as follows: 

	Claims 1 – 12 (Cancelled)

Allowable Subject Matter
Claims 13 – 16, 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 13:
However, the prior art does not teach or suggest either singularly or in combination the specifically claimed, “wherein the detection circuit is a partial circuit of a detection-and-calibration circuit included in the capacitive touch detecting device, and includes: 
a data processing circuit configured to process the sample value in a predetermined way and thereby generate at least one touch detection reference value; and 
a touch detecting circuit configured to determine whether the touch event occurs according to the at least one touch detection reference value and at least one setting value of the touch condition, 
wherein the detection-and-calibration circuit is configured to determine whether a calibration condition is fulfilled, and includes the detection circuit and a self-calibrating circuit that is configured to determine whether at least one parameter needs to be calibrated according to the at least one touch detection reference value and at least one setting value of the calibration condition", in the context of the rest of the claimed limitations.
	
Claims 14 - 16 and 19 depend on claim 13 and are found allowable for at least the same reason as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646.  The examiner can normally be reached on Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUN-NAN LIN/Primary Examiner, Art Unit 2693